DETAILED ACTION
1.	The Amendment filed 03/20/2021 has been entered. Claims 1-21 in the application remain pending and are currently being examined. Claim 14 was amended. Claim 21 is new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 01/25/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
4.	Claims 14-17 & 20-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Neer (US 6,315,648 B1) hereinafter Neer.
Regarding claim 14, the recitation “paint…operable to selectively apply paint to a surface… operable to activate at least a portion of the plurality of sprayers… operable to move the basket… operable to provide paint from the paint supply to the plurality of sprayers to apply paint to the surface”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Neer since Neer meets all the structural elements of the claim and is capable of applying paint, selectively applying paint to a surface, activating at least a portion of the plurality of sprayers, moving the basket and providing paint from In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 14, Neer discloses a paint sprayer system (abs; col 6, ln 24-29; fig 1), comprising: 
a paint spray unit 12 array (see fig 1), including an array framework 178, the array framework 178 including a first support member 220, an array mount 208, wherein the array mount 208 includes an array support arm brace 226, and the array mount 208 is detachably mountable (see fig 1, all elements are able to be attached/mounted and detached/demounted) to the array framework 178, a plurality of spray units 12, wherein 
a spray unit activation assembly control system capable of activating at least a portion of the plurality of spray units 12 (col 5, ln 4-18; col 8, ln 58-62; col 9, ln 26-30; col 12, ln 66-col 13, ln 27; col 13, ln 65-col 14, ln 13; col 14, ln 34-63; col 20, ln 1-8 & 50-60; col 23-ln 58-col 24, ln 12; col 24, ln 61-col 25, ln 8; col 26, ln 58-col 27, ln 5; fig 1, 6, 29-30; clm 14); 
an aerial work platform 222, the aerial work platform 222 including a mobile base cart 229, a basket (see fig 1), wherein the paint spray unit 12 array (see fig 1) is detachably mounted (see fig 1, all elements are able to be attached/mounted and detached/demounted) to the basket (see fig 1 & 29-40), and a telescoping arm 250 including a proximal end (see fig 1 & 29-40) engaged with the mobile base cart 229 and a distal end (see fig 1 & 29-40) engaged with the basket (see fig 1), wherein the telescoping arm 250 is capable of moving the basket (see fig 1 & 29-40) (col 6, ln 12-col 7, ln 39; col 11, ln 25-col 12, ln 30; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-30; clm 1); 
a plurality of hoses (see fig 1 & 29-40), wherein each hose (see fig 1 & 29-40) of the plurality of hoses (see fig 1 & 29-40) is in fluid communication with a corresponding spray unit 12 of the plurality of spray units 12 (col 6, ln 12-col 7, ln 39; col 11, ln 25-col 12, ln 30; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-30; clm 1); 

a paint supply (see fig 29-30) in fluid communication with the pump, wherein the plurality of hoses (see fig 1 & 29-40) capable of providing paint from the paint supply (see fig 1 & 29-40) to the plurality of spray units 12 to apply paint to the surface (col 6, ln 12-col 7, ln 39; col 11, ln 25-col 12, ln 30; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-30; clm 1). 
As regards to claim 15, Neer discloses a paint spray unit system (abs; col 6, ln 24-29; fig 1), wherein the array framework 178 further comprises a positioning hook 22, and the paint spray unit 12 array (see fig 1) is detachably mounted (see fig 1, all elements are able to be attached/mounted and detached/demounted) to the basket (see fig 1) via the positioning hook 22 engaging with the basket (see fig 1) (col 6, ln 12-col 7, ln 39; col 11, ln 25-col 12, ln 30; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-30; clm 1). 
As regards to claim 16, Neer discloses a paint spray unit system (abs; col 6, ln 24-29; fig 1), wherein the aerial work platform 222 comprises at least one of a cherry picker or a scissor lift (see fig 1 & 29-40) (col 6, ln 12-col 7, ln 39; col 11, ln 25-col 12, ln 30; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-40; clm 1). 
As regards to claim 17, Neer discloses a paint spray unit system (abs; col 6, ln 24-29; fig 1), further comprising a trailer (see fig 29-30, wheels connected with the platform), wherein the trailer is detachably coupled to the aerial work platform 222, and wherein the pump and the paint supply (see fig 29-30) are disposed on the trailer (see 
As regards to claim 20, Neer discloses a paint spray unit 12 system (abs; col 6, ln 24-29; fig 1), wherein the trailer (see fig 29-30, wheels connected with the platform) further comprises at least one equipment mount (see fig 29-40, implicit of the array framework 178 being mounted), wherein the array framework 178 of the paint spray unit array (see fig 1) is selectably mountable (implicit of the array framework 178 being mounted) on the at least one equipment mount (see fig 29-40, implicit of the array framework 178 being mounted) (col 6, ln 12-col 7, ln 39; col 11, ln 25-col 12, ln 30; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-30; clm 1).
Regarding claim 21, the recitation “operable to: sense a distance from the distance sensor assembly to an object disposed in front of the distance sensor assembly; and display an output based on the distance”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Neer since Neer meets all the structural elements of the claim and is capable of sensing a distance from the distance sensor assembly to an object disposed in front of the distance sensor assembly and displaying an output based on the distance, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 21, Neer discloses a paint spray unit 12 system (abs; col 6, ln 24-29; fig 1), further comprising a distance sensor assembly comprising sensor 134, positioning means mount 136 and mounting bracket 138, mounted to the array framework 178, wherein the distance sensor assembly comprising sensor 134, positioning means mount 136 and mounting bracket 138 is capable of sensing a distance from the distance sensor assembly comprising sensor 134, positioning means mount 136 and mounting bracket 138 to an object surface disposed in front of the distance sensor assembly comprising sensor 134, positioning means mount 136 and mounting bracket 138 and communication with the frame work to make evident to the air logic system of the primary resilient means an output indicating how much the air/fluid pressure will need to change to keep the rotary spray units at a constant distance from the surface to be treated, based on the distance (col 17, ln 20-col 19, ln 10; fig 4-7, 9 & 11-12; clm 1).
Claim Rejections - 35 USC § 103
5.	Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over Neer (US 6,315,648 B1) hereinafter Neer as applied to claim 14 above in view of Braspenning et al. (US 2013/0119155 A1) hereinafter Braspenning. 
As regards to claim 18, Neer discloses a paint spray unit system (abs; col 6, ln 24-29; fig 1), the trailer (see fig 29-30, wheels connected with the platform), a ventilation assembly and the pump (col 5, ln 4-18; col 11, ln 57-67; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-30), however Neer does not disclose comprising a ventilation hose detachably coupled to the pump and a vent box disposed in a side of the trailer, wherein the ventilation hose is detachably coupled to the vent box. 
Braspenning discloses a device for carrying out surface treatment on large objects, such as spray-painting of ships (abs; fig 1), comprising a trailer platform 2, a ventilation assembly (see fig 2-3) comprising a ventilation hose (hoses of outlets 16, 20, 21) detachably coupled and a vent box enclosure 4 disposed in a side of the trailer platform 2, wherein the ventilation hose (hoses of outlets 16, 20, 21) is detachably coupled to the vent box enclosure 4 ([0024]-[0028]; fig 1-3; clm 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a ventilation assembly (see fig 2-3) comprising a ventilation hose (hoses of outlets 16, 20, 21) detachably coupled and a vent box enclosure 4 disposed in a side of the trailer platform 2, wherein the ventilation hose (hoses of outlets 16, 20, 21) is detachably coupled to the vent box enclosure 4 in the paint spray unit system of Neer, because Braspenning teaches the use of a ventilation assembly (see fig 2-3) comprising a ventilation hose (hoses of outlets 16, 20, 21) detachably coupled and a vent box .

6.	Claim 19 remains rejected under 35 U.S.C. 103 as being unpatentable over Neer (US 6,315,648 B1) hereinafter Neer as applied to claim 14 above in view of Mattson et al. (US 2011/0253229 A1) hereinafter Mattson. 
As regards to claim 19, Neer discloses a paint spray unit system (abs; col 6, ln 24-29; fig 1), the plurality of hoses (see fig 1 & 29-40) and the trailer (see fig 29-30, wheels connected with the platform), (col 5, ln 4-18; col 11, ln 57-67; col 20, ln 26-col 22, ln 15; col 23, ln 60-66; fig 1, 6, 29-30), however Neer does not disclose a hose aperture disposed in a side of the trailer and a hose reel, wherein the plurality of hoses is coiled around the hose reel and extends out of the trailer via the hose aperture. 
Mattson discloses a paint sprayer (abs; fig 1-9), comprising a trailer frame 12 and a hose aperture guide 16 (fig 1-9) disposed in a side of the trailer frame 12 and a hose reel 20, wherein the plurality of hoses is coiled around the hose reel 20 and extends beyond the trailer frame 12 via the hose aperture guide 16 (abs; [0003]; [0014]; fig 1-9; clm 1-4). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a hose aperture guide 16 (fig 1-9) disposed in a side of the trailer frame 12 and a hose reel 20, wherein the plurality of hoses is coiled around the hose reel 20 and extends beyond the trailer frame 12 via the hose aperture guide 16 in the paint spray unit system of Neer, because Mattson teaches the use of a hose aperture guide 16 (fig 1-9) disposed in a side of the trailer frame 12 and a hose .

Response to Arguments
7.	Applicant's arguments filed 03/20/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Neer does not teach that each paint sprayer is operable to selectively apply paint to a surface, nor a “paint supply” as a claim element. The Office Action refers to FIGS. 29-30 as anticipating a “paint supply.” See Office Action at 5. However, Neer never teaches or discloses that the items shown in FIGS. 29-30 include a supply of paint for painting a surface. Indeed, Neer repeatedly discloses the exact opposite — that its device is a pressure-washer system for preparing ship hulls for painting. In light of the explicit teachings of Neer to remove paint, it would be unreasonable to conclude that the barrel in FIGS. 29-30 of Neer is “a paint supply” as set forth in Claim 14. It would also not be obvious to say the barrel of FIGS. 29-30 in Neer is “a paint supply,” as Neer teaches removing paint, not applying it.
(b) Neer fails to teach or disclose “a trailer detachably coupled to the aerial work platform” as claimed. The Office Action cites Neer’s platform with wheels (element 229 of Neer) in FIGS. 29-30 as anticipating the claimed mobile base of the aerial work platform. See Office Action at 4-5. Later the Office Action again cites to the same platform with wheels (Neer element 229) as anticipating the trailer of Claim 17. See Id. at 6. However, the same platform with wheels of Neer (element 229 in FIGS. 29-30) cannot be used to anticipate both the claimed “trailer” and the claimed “mobile base” of the aerial work platform, as they are two separate and distinct elements that are detachably coupled.
(c) The rejections of Claims 18 and 19 are improper because they are conclusory and unsupported. Regarding the rejection of Claim 18 under § 103, the Office Action merely states that it would have been obvious “to include a ventilation assembly comprising a ventilation hose...and a vent box in the paint spray unit system of Neer...because Braspenning teaches the use of a ventilation assembly comprising a ventilation hose....and a vent box.” See Office Action at 7-8. Such rationale is conclusory and unsupported by any meaningful reasoning or analysis. Regarding the rejection of Claim 19 under § 103, the Office Action asserts that it would have been obvious to “include a hose aperture...and a hose reel in the paint spray unit system of Neer, because Mattson teaches the use of a hose aperture...and a hose reel.” See Office Action at 8. Again, such analysis is conclusory and unsupported by any meaningful reasoning or analysis. The rejections of claims 18 and 19 are also improper because they fail to provide a reasonable motivation to combine Neer with either of Braspenning or Mattson. Both Braspenning and Mattson serve a contradictory purpose to that of Neer. Both Braspenning and Mattson disclose paint applying devices (spray painting). However, as explained above, Neer discloses a paint removing device (a pressure-washer system for preparing a ship hull for painting by removing old paint). Combining either of Brasspenning or Mattson (paint applying devices) with Neer (paint removing device) would render Neer unsatisfactory for Neer’s intended purpose of removing paint. Because combining Neer with either of Brasspenning or Mattson would destroy Neer’s intended function and change Neer’s principle of operation (i.e. paint application vs. paint removal), the Office Action fails to show a reasonable motivation to combine Neer with either of the references. Accordingly, the rejections of Claims 18 and 19 under 35 U.S.C. § 103 are improper and Applicant respectfully requests that such rejections be withdrawn.
(d) Dependent claims 15-20 properly depend from Claim 14, and as such as also patentable.

8.	In response to applicant’s arguments, please consider the following comments.
(a) Initially, regarding claim 14, the recitation “paint…operable to selectively apply paint to a surface… operable to activate at least a portion of the plurality of sprayers… operable to move the basket… operable to provide paint from the paint supply to the plurality of sprayers to apply paint to the surface”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Neer since Neer meets all the structural elements of the claim and is capable of applying paint, selectively applying paint to a surface, activating at least a portion of the plurality of sprayers, moving the basket and providing paint from the paint supply to the plurality of sprayers to apply paint to the surface, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is 
Further, Neer discloses: “Presently, surface-treating jobs can take several days to several weeks. Most surface blasting machines (sand blasting, ball or shot peening, etc.) and abrasive cleaners in use today are designed to remove all coatings and rust down to bare metal. In most cases, such excessive cleaning is not necessary. The preparation of a ship hull for painting merely requires that surface materials are removed down to a good layer of paint or epoxy to which the new layer of primer or paint can bond. There is thus a need for a method for preparing a surface which is faster and which does not remove excessive amounts of material.” (col 2, ln 10-20);
“Yet another hazard associated with attempting to contain evolved hazardous materials stems from the accumulation and concentration of hazardous or flammable materials inside the containment zone. When cleaning or painting ship hulls or storage 
“FIGS. 21 and 22 depict nozzles where the user may control the angles of material projection. The nozzles of FIGS. 21 and 22 are imbedded within a nozzle arm. In FIG. 21 the nozzle arm is "J" shaped. At a first end 80 the nozzle projects outwardly from the end face 82. At the second end 84 the nozzle arm has a female receiver 86 with female ratchet members 88 within. This nozzle designed is for use with a rotor arm that has a male receiver 90 and male ratchet members 92 projecting outward. The female ratchet members of the nozzle arm can rotatably engage the male ratchet members of the rotor arm. Etched on the exterior wall of the rotor arm, adjacent the to do the cleaning or painting of the surface. The nozzle arm is locked within the rotor arm by a set screw 98 and a retaining ring 102.” (col 14, ln 43-63). 
In view of the foregoing explicit teachings of Neer, Examiner respectfully contends the apparatus of Neer is suitable to do both cleaning and painting and it would indeed be appreciated by the skilled artisan and reasonable to conclude that the barrel in figs. 29-30 of Neer can be a paint supply as set forth in claim 14 or a cleaning liquid supply and claim 14 is anticipated.
(b) Examiner never contended the same platform with wheels of Neer (element 229 in fig 29-30) is used to anticipate both the claimed “trailer” and the claimed “mobile base” of the aerial work platform. Examiner relied upon mobile base cart 229 (element 229) to satisfy the limitation of the “mobile base” recited in claim 14 and the wheels (only the wheels) attached/connected with the mobile base cart 229 to satisfy the limitation of the “trailer” recited in claim 17. As clearly seen in fig 29-30, the wheels and base on top of the wheels are considered two separate elements. Merriam-Webster defines trailer as follows: a vehicle for transporting something. Merriam-Webster defines vehicle as follows: a means of carrying or transporting something. Thus, Examiner contends the wheels would indeed qualify as a means of carrying or transporting the base 229 and contents thereof and the limitation is indeed satisfied.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) forecloses a teaching, suggestion, or motivation (TSM) test as the only rationale in obviousness determination.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Contrary to Applicants assertion and as already discussed above in detail, the rejections of claims 18 & 19 are indeed proper because they are fully supported and teach a reasonable motivation to combine Neer with both of Braspenning & Mattson.
In response to applicant's argument that Braspenning & Mattson are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are satisfied. As already discussed above in detail in (a), Neer is suitable to do both cleaning and painting. As acknowledged by Applicant, Both Braspenning and Mattson disclose paint applying devices (pg 14, ln 4 of Remarks). Thus, Neer, Braspenning & Mattson are all in the same field of endeavor (paint applying devices) and solve the same problem (applying paint to a surface). 
As regards to claim 18, Neer does not disclose comprising a ventilation hose detachably coupled to the pump and a vent box disposed in a side of the trailer, wherein the ventilation hose is detachably coupled to the vent box. Braspenning discloses a device for carrying out surface treatment on large objects, such as spray-painting of ships (abs; fig 1), comprising a trailer platform 2, a ventilation assembly (see fig 2-3) comprising a ventilation hose (hoses of outlets 16, 20, 21) detachably coupled and a vent box enclosure 4 disposed in a side of the trailer platform 2, wherein the ventilation hose (hoses of outlets 16, 20, 21) is detachably coupled to the vent box enclosure 4 ([0024]-[0028]; fig 1-3; clm 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a ventilation assembly (see fig 2-3) comprising a ventilation hose (hoses of outlets 16, 20, 21) detachably coupled and a vent box enclosure 4 disposed in a side of the trailer platform 2, wherein the ventilation hose (hoses of outlets 16, 20, 21) is detachably coupled to the vent box enclosure 4 in the paint spray unit system of Neer, because Braspenning teaches the use of a ventilation assembly (see fig 2-3) comprising a ventilation hose (hoses of outlets 16, 20, 21) detachably coupled and a vent box enclosure 4 disposed in a side of the trailer platform 2, wherein the ventilation hose (hoses of outlets 16, 20, 21) is detachably coupled to the vent box enclosure 4 to remove spray which is not deposited on the wall 1 ([0028]).

Mattson discloses a paint sprayer (abs; fig 1-9), comprising a trailer frame 12 and a hose aperture guide 16 (fig 1-9) disposed in a side of the trailer frame 12 and a hose reel 20, wherein the plurality of hoses is coiled around the hose reel 20 and extends beyond the trailer frame 12 via the hose aperture guide 16 (abs; [0003]; [0014]; fig 1-9; clm 1-4). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a hose aperture guide 16 (fig 1-9) disposed in a side of the trailer frame 12 and a hose reel 20, wherein the plurality of hoses is coiled around the hose reel 20 and extends beyond the trailer frame 12 via the hose aperture guide 16 in the paint spray unit system of Neer, because Mattson teaches the use of a hose aperture guide 16 (fig 1-9) disposed in a side of the trailer frame 12 and a hose reel 20, wherein the plurality of hoses is coiled around the hose reel 20 and extends beyond the trailer frame 12 via the hose aperture guide 16 to provide a method of hose winding and organization which the user will find easy and effective ([0003]).
Examiner respectfully contends 1-4 listed above were indeed applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103. Specifically, Examiner determined the scope and contents of the particular field of endeavor; resolved the level of ordinary skill in the pertinent art through consideration of the art as a whole; and considered objective evidence present in the application indicating obviousness or nonobviousness, of which there is none to support nonobviousness. After doing so, Examiner determined the differences between the prior 
To support Applicant’s argument, Applicant looks to Neer only to teach cleaning and not the disclosure of Neer as a whole, however Examiner respectfully contends Neer is also suitable to do painting there is no unexpected results in the instant application to support nonobviousness regarding claims 18 & 19. Specifically, there is no probative evidence (e.g. comparing and contrasting of experiments and/or trials conducted between the prior art and the instant application) to support nonobviousness. Thus, Examiner respectfully contends this assertion is accurate and recommends Applicant provide further probative evidence of nonobviousness.
Therefore, for all of these reasons, the obviousness rejection of claims 18 & 19 shall be maintained.
 (d) In view of the foregoing, Examiner respectfully contends the limitations of claim 14 are indeed satisfied. Claims 15-21 are rejected at least based on their dependency from claim 14, as well as for their own rejections on the merits, respectively. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717